1)ISM JSSFI)z ( )pinion issucii October 2, 2012.




                                             Iii The
                                      (Cniirl Of 41pra1
                            .Yifil! iJitric1 of rxu tit L1ulla

                                   No, 05-1 1-00535-CV


                             CITY OF I)ALlAS, Appellant

                                              V.

                                DORBET, INC. Appellee


                   On Appeal from the 160th Judicial District Court
                                Dallas County, Texas
                          Trial Court Cause No. 08-12373


                             MEMORANDUM OPINION

                        Before Justices Bridges, Richter, and Lang
                               Opinion By Justice Richter

       The Court has before it the September 17,2012 agreed motion for voluntary dismissal

with prejudice. In the motion, appellant and appellee state they have fully compromised and

settled all issues in dispute and ask that the appeal be dismissed. We GRANT the motion

and DISMISS the appeal. See Tex, R. App. P. 42.1(a).




                                                           RlCFfrR

1 10535F.P05
                               tiurt ni Appiah
                       FiftIi Dhitrict of cxai at 1a11ai

                                     JUDGMENT
CITY OF DALLAS. Appellant                        Appeal from the 160th Judicial District
                                                 Court of Dallas County. Texas. (Tr.Ct.No.
No. 05-1 1-00535-CV         V.                   08 12373).
                                                 Opinion delivered by Justice Richter,
DORBET, INC., Appeflee                           Justices Bridges and Lang participating.


    Based on the Court’s opinion of this date, the appeal is i)ISMISSED. The parties are
ORDIRID to bear their own costs of appeal.




Judgment entered October 2. 2012.




                                                 .11   iCE